

Exhibit 10.2
MEMBERSHIP INTEREST PURCHASE AGREEMENT
This Membership Interest Purchase Agreement (this “Agreement”) is entered into
and effective as of March 31, 2014, by and between Walton Scottsdale Investors
VI, L.L.C., a Delaware limited liability company (“Seller”), and SHR FPH
Investor, LLC, a Delaware limited liability company (“Purchaser”). Seller and
Purchaser are referred to herein individually as “Party” and collectively as
“Parties.” Capitalized terms used and not otherwise defined herein have the
meanings assigned to such terms in that certain Limited Liability Company
Agreement, dated as of June 9, 2011, by and among the Parties (the “LLC
Agreement”), with respect to their interests in WALTON/SHR FPH Holdings, LLC, a
Delaware limited liability company (the “Company”).
Preliminary Statements
On June 9, 2011, each of the Parties acquired a 50% Percentage Interest in the
Company when they executed and delivered the LLC Agreement. Seller desires to
sell and transfer to Purchaser all of Seller’s right, title and interest in the
Company (“Seller’s Interest”), and Purchaser desires to purchase Seller’s
Interest, on the terms and subject to the conditions set forth herein.
Agreements
In consideration of the mutual representations, warranties, covenants and other
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.Purchase and Sale of Interest. Subject to the terms and conditions of this
Agreement, Seller hereby sells, conveys, transfers and delivers to Purchaser,
and Purchaser hereby purchases from Seller, Seller’s Interest, free and clear of
all liens, claims, pledges, security interests and other encumbrances of any
kind or nature whatsoever, for the consideration set forth in Section 2.
2.    Purchase Price. In consideration for Seller’s Interest, and subject to the
terms and conditions of this Agreement, Purchaser hereby agrees to pay to
Seller, by the close of business on the date hereof, an amount equal to
$3,000,000.00 (the “Purchase Price”), by wire transfer of immediately available
funds to the bank account that has been designated by Seller to Purchaser prior
to the execution of this Agreement.
3.    Closing. The transactions contemplated by this Agreement shall be
consummated (the “Closing”) on the date hereof. The Closing shall occur at the
offices of Perkins Coie, LLP, 131 S. Dearborn Street, Suite 1700, Chicago,
Illinois; provided, that the Parties agree that the closing and the delivery of
documents at the Closing may be effected remotely by means of an exchange of
facsimile signatures or electronically scanned copies of original or facsimile
signatures as mutually agreed by the Parties. At the Closing, Seller shall
execute and deliver to Purchaser an Assignment of Limited Liability Company
Interest in the form attached hereto as Exhibit A (the

1

--------------------------------------------------------------------------------



“Assignment”), and Purchaser shall deliver the Purchase Price to Seller in
accordance with Section 2. The Closing shall be deemed to be effective as of the
close of business on the date hereof.
4.    Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser that the statements set forth in this Section 4 are true, correct and
complete as of the date hereof.
(a)    Organization, Existence and Good Standing. Seller is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware. Seller has full power and authority to own all of its
properties and assets and to carry on its business as it is now conducted.
(b)    Power and Authority. Seller has full power and authority to enter into
and perform this Agreement, the Assignment and all other documents and
agreements to be executed or delivered by Seller in connection with the
transactions contemplated by this Agreement (collectively, the “Seller
Transaction Documents”). The execution, delivery and performance of the Seller
Transaction Documents by Seller and the consummation by Seller of the
transactions contemplated therein have been duly and validly approved by the
sole member of Seller. No other proceedings are necessary on the part of Seller
to authorize the execution, delivery and performance of the Seller Transaction
Documents by Seller and the consummation by Seller of the transactions
contemplated therein.
(c)    Enforceability. This Agreement and the other Seller Transaction Documents
have been duly authorized, executed and delivered by duly authorized officers or
agents of Seller. Each of this Agreement and the other Seller Transaction
Documents constitutes a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except to the extent
enforcement may be affected by laws relating to bankruptcy, reorganization,
insolvency and creditors’ rights and by the availability of injunctive relief,
specific performance and other equitable remedies.
(d)    Consents; Non-contravention. Seller does not need to give any notice to,
make any filing with or obtain any authorization, consent, order or approval of
any governmental authority or any other person, other than the consent of the
Lender (as defined herein) to the release of the Guarantees (as defined herein)
as set forth in Section 7 below, in connection with the execution and delivery
of this Agreement and the other Seller Transaction Documents or the consummation
of the transactions contemplated therein. Neither the execution, delivery and
performance of this Agreement and the other Seller Transaction Documents, nor
the consummation of the transactions contemplated therein: (i) will violate any
provision of the certificate of formation, limited liability company agreement
or other organizational documents of Seller; (ii) will conflict with, result in
a breach of, require delivery of any notice, or constitute a default (with or
without notice or lapse of time, or both) under, result in the acceleration of,
constitute an event creating rights of acceleration, termination or cancellation
under any contract, agreement or permit of Seller; (iii) to Seller’s knowledge,
will violate any law or order to which Seller or any of its assets or businesses
is subject or otherwise bound; or (iv) will result in the creation or imposition
of any lien upon Seller’s Interest.
(e)    No Litigation. To Seller’s knowledge, there is no action or proceeding
before any court or governmental authority pending wherein an unfavorable
judgment, decree or order could

2

--------------------------------------------------------------------------------



prevent the performance of this Agreement or the consummation of any of the
transactions contemplated hereby, declare unlawful the transactions contemplated
by this Agreement or cause such transactions to be rescinded.
(f)    Title to Interest. Seller is the sole record and beneficial owner of
Seller’s Interest, free and clear of all liens, claims, pledges, security
interests and other encumbrances of any kind or nature whatsoever (whether
arising by contract, operation of law or otherwise), other than the terms and
provisions of the LLC Agreement, which Seller understands is being amended and
restated by Purchaser effective as of the Closing. Seller is not a party to any
option, warrant, or other security, agreement or commitment of any character
that could require Seller to sell, transfer, or otherwise dispose of Seller’s
Interest to any person other than Purchaser.
5.    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that the statements set forth in this Section 5 are true,
correct and complete as of the date hereof.
(a)    Organization, Existence and Good Standing. Purchaser is a limited
liability company duly formed, validly existing and in good standing under the
Laws of the State of Delaware. Purchaser has full power and authority to own all
of its properties and assets and to carry on its business as it is now
conducted.
(b)    Power and Authority. Purchaser has full power and authority to enter into
and perform this Agreement and all other documents and agreements to be executed
or delivered by Purchaser in connection with the transactions contemplated by
this Agreement (collectively, the “Purchaser Transaction Documents”). The
execution, delivery and performance of the Purchaser Transaction Documents by
Purchaser and the consummation by Purchaser of the transactions contemplated
therein have been duly and validly approved by the sole member of Purchaser. No
other proceedings are necessary on the part of Purchaser to authorize the
execution, delivery and performance of the Purchaser Transaction Documents by
Purchaser and the consummation by Purchaser of the transactions contemplated
therein.
(c)    Enforceability. This Agreement and the other Purchaser Transaction
Documents have been duly authorized, executed and delivered by duly authorized
officers or agents of Purchaser. Each of this Agreement and the other Purchaser
Transaction Documents constitutes a legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except to
the extent enforcement may be affected by laws relating to bankruptcy,
reorganization, insolvency and creditors’ rights and by the availability of
injunctive relief, specific performance and other equitable remedies.
(d)    Consents; Non-contravention. Purchaser does not need to give any notice
to, make any filing with or obtain any authorization, consent, order or approval
of any governmental authority or any other person, other than the consent of the
Lender (as defined herein) to the release of the Guarantees (as defined herein)
as set forth in Section 7 below, in connection with the execution and delivery
of this Agreement and the other Purchaser Transaction Documents or the
consummation of the transactions contemplated therein. Neither the execution,
delivery and performance of this Agreement and the other Purchaser Transaction
Documents, nor the consummation of the

3

--------------------------------------------------------------------------------



transactions contemplated therein: (i) will violate any provision of the
certificate of formation, limited liability company agreement or other
organizational documents of Purchaser; (ii) will conflict with, result in a
breach of, require delivery of any notice, or constitute a default (with or
without notice or lapse of time, or both) under, result in the acceleration of,
constitute an event creating rights of acceleration, termination or cancellation
under any contract, agreement or permit of Purchaser; or (iii) to Purchaser’s
knowledge, will violate any law or order to which Purchaser or any of its assets
or businesses is subject or otherwise bound.
(e)    No Litigation. To Purchaser’s knowledge, there is no action or proceeding
before any court or governmental authority pending wherein an unfavorable
judgment, decree or order could prevent the performance of this Agreement or the
consummation of any of the transactions contemplated hereby, declare unlawful
the transactions contemplated by this Agreement or cause such transactions to be
rescinded.
(f)    Investment Representation. Purchaser is purchasing the Seller’s Interest
for its own account with the present intention of holding the Seller’s Interest
for investment purposes and not with a view to or for sale in connection with
any public distribution of the Seller’s Interests. Purchaser has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Seller’s Interest.
Purchaser acknowledges that the Seller’s Interest have not been registered under
any federal, state or foreign securities laws and that the Seller’s Interest may
not be sold, transferred, offered for sale, pledged, hypothecated or otherwise
disposed of unless such transfer, sale, assignment, pledge, hypothecation or
other disposition is registered under any federal, state or foreign securities
laws or pursuant to an exemption from registration under any federal, state or
foreign securities laws.
(g)    Independent Investigation. Purchaser is acquiring Seller’s Interest based
upon its own investigation, and the exercise by Purchaser of its rights and the
performance of its obligations under this Agreement will be based upon its own
investigation, analysis and expertise.
(h)    No Other Representations and Warranties. Purchaser acknowledges and
agrees that it has not been induced by and has not relied upon any
representation, warranty or statement, whether express or implied, made by
Seller, the Company or any Subsidiary or any of their respective Affiliates,
shareholders, former, current or future direct or indirect equity holders,
controlling persons, shareholders, directors, officers, employees, members,
managers, agents, affiliates, general or limited partners or assignees that are
not expressly set forth in this Agreement, whether or not such representations,
warranties or statements were made in writing or orally. Purchaser acknowledges
and agrees that, except for the representations and warranties expressly set
forth in this Agreement neither the Company nor the Seller makes, and have not
made, any representation or warranty relating to itself or its business or
otherwise in connection with the transactions contemplated herein and Purchaser
is not relying on any representation or warranty except for those expressly set
forth in this Agreement.
6.    Certification of Parties.
(a)    Knowledge of the Company and the Property. Each Party has had access to
all of the Company’s books and records, including the financial statements of
the Company and records

4

--------------------------------------------------------------------------------



documenting all of the assets, liabilities and obligations of the Company. Each
Party has had a reasonable opportunity to ask questions and receive answers
regarding the transactions contemplated hereby and all such questions have been
answered to the full satisfaction of each such Party.
(b)    Consultation with Advisors. Each Party has had a reasonable opportunity
to consult with advisors of its choosing, including but not limited to
accountants and legal counsel, regarding the transactions contemplated hereby
before signing this Agreement, and each Party executes and delivers this
Agreement under advice of independent legal counsel.
(c)    Withdrawal from the Company. Upon the consummation of the transactions
contemplated by this Agreement, Seller shall have automatically and without any
further action withdrawn as a Member from the Company.

5

--------------------------------------------------------------------------------



7.    Post-Closing Covenants. Each Party shall cooperate, as and to the extent
reasonably requested by the other Party, in connection with the filing of tax
returns and any audit, litigation, or other proceeding with respect to state or
federal income, sales, gross and other taxes which relate to the ownership, sale
and/or transfer of Seller’s Interest hereunder, all at the sole cost of such
requesting Party. At any time after the Closing, each Party will take such
further action (including, but not limited to, executing, delivering, and filing
such further instruments and documents) as any other Party may reasonably
request to carry out the purpose or intent of this Agreement, all at the sole
cost of such requesting Party. Purchaser shall cooperate with Seller, as and to
the extent reasonably requested by Seller and at the sole cost of Seller, with
respect to any request by Seller to Citigroup Global Markets Realty Corp. and
its successors and assigns (“Lender”) for a release of the obligations of Seller
and its Affiliates under the Guaranty of Recourse Obligations, the Completion
Guaranty and the Environmental Indemnity (collectively the “Guarantees”)
executed by Affiliates of Seller with respect to a loan made by Lender to a
Subsidiary of the Company. Until such time as Seller obtains a release of the
Guarantees from the Lender, Purchaser and its indirect parent Strategic Hotel
Funding L.L.C. shall jointly and severally indemnify and hold harmless Seller,
Walton Street Real Estate Fund VI, L.P., a Delaware limited partnership, Walton
Street Real Estate Fund VI-Q, L.P., a Delaware limited partnership, Walton
Street Real Estate Fund VI-E, L.P., a Delaware limited partnership, Walton
Street Real Estate Investors VI, L.P., a Delaware limited partnership, Walton
Street Real Estate Partners VI, L.P., a Delaware limited partnership, Walton
Street Real Estate Partners VI-NGE, L.P., a Delaware limited partnership, and
WSC Capital Holdings VI, L.P., a Delaware limited partnership (individually,
collectively and jointly and severally, the “Walton Guarantors”), and each of
their respective successors and assigns, from and against any damages, losses,
liabilities (including, without limitation, strict liabilities), obligations,
penalties, claims, demands, judgments, losses, costs, disbursements or expenses
(including, without limitation, attorneys’ and experts’ fees and disbursements)
of any kind or any nature whatsoever, incurred by such indemnified party to the
extent resulting from the Lender’s exercise of its rights against the Walton
Guarantors under the Guarantees with respect to events or circumstances that
first arose after the date hereof. Each of the Walton Guarantors shall jointly
and severally indemnify and hold harmless Purchaser, its Affiliates, and each of
their respective successors and assigns, from and against any Losses incurred by
such indemnified party to the extent resulting from any breach of any
representation or warranty of the Seller hereunder.
8.    Transaction Expenses. Each Party shall bear all fees and expenses incurred
by such Party in connection with, relating to or arising out of the negotiation,
preparation, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement, including
financial advisors’, attorneys’, accountants’ and other professional fees and
expenses.
9.    Publicity. Except as otherwise required by law or applicable stock
exchange rules, press releases and other publicity concerning this transaction
shall be made only with the prior mutual agreement of the Parties, and the
Parties shall use all commercially reasonable efforts to consult and agree with
each other with respect to the content of any such required press release or
other publicity.

6

--------------------------------------------------------------------------------



10.    Notices. All notices required or permitted to be given hereunder shall be
in writing and may be delivered by hand, by facsimile, by electronic
transmission in .pdf format or similar format, by nationally recognized private
courier, or by United States mail. Notices delivered by mail shall be deemed
given three (3) business days after being deposited in the United States mail,
postage prepaid, registered or certified mail, return receipt requested. Notices
delivered by hand shall be deemed delivered when actually delivered. Notices
given by nationally recognized private courier shall be deemed delivered on the
date delivery is promised by the courier. Notices given by facsimile or by
electronic transmission shall be deemed given on the first (1st) business day
following receipt. All notices shall be addressed to the addresses of the
Parties as set forth below and/or to such other addresses as may be designated
by the Parties in accordance with the provisions of this Section 10.
If to Purchaser:
Strategic Hotels & Resorts, Inc.
200 West Madison, Suite 1700
Chicago, IL 60606
Attention: Paula Maggio
Facsimile No.: (312) 658-5799

With a copy to:
Perkins Coie LLP
131 South Dearborn Street, Suite 1700
Chicago, IL 60603-5559
Attention: Bruce Bonjour
Facsimile No.: (312) 324-9650

If to Walton Street to:
Walton Scottsdale Investors VI, L.L.C.
c/o Walton Street Capital, L.L.C.
900 North Michigan Avenue, Suite 1900
Chicago, IL 60611
Attention: Angela Lang, Douglas Welker & Robert Bloom

Facsimile No.: (312) 915-2881



7

--------------------------------------------------------------------------------



With a copy to:
Latham & Watkins LLP
Suite 5800
233 S. Wacker Drive
Chicago, IL 60606
Attention: Gary Axelrod

Facsimile No.: (312) 993-9767


11.    Entire Agreement. This Agreement and the instruments to be delivered by
the Parties pursuant to the provisions hereof constitute the entire agreement
between the Parties, supersede all prior agreements or understandings (whether
oral or written) between the Parties, and shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.
12.    Non-Waiver. The failure in any one or more instances of a Party to insist
upon performance of any of the terms, covenants or conditions of this Agreement
or to exercise any right or privilege in this Agreement conferred, or the waiver
by such Party of any breach of any of the terms, covenants or conditions of this
Agreement, shall not be construed as a subsequent waiver of any such terms,
covenants, conditions, rights or privileges, but the same shall continue and
remain in full force and effect as if no such forbearance or waiver had
occurred. No waiver shall be effective unless it is in writing and signed by an
authorized representative of the waiving Party.
13.    Counterparts. This Agreement may be executed and delivered by each Party
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original and all of which taken together shall constitute one
and the same Agreement. This Agreement and any amendments hereto, to the extent
signed and delivered by means of a facsimile machine or other electronic
transmission, shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person. At the request of
any Party, each other Party shall re-execute original forms thereof and deliver
them to all other Parties. No Party shall raise the use of a facsimile machine
or other electronic transmission to deliver a signature or the fact that any
signature or contract was transmitted or communicated through the use of
facsimile machine or other electronic transmission as a defense to the formation
of a contract and each such Party forever waives any such defense.
14.    Assignment. This Agreement shall not be assigned by any Party without the
prior written consent of the other Party. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto, and their successors and
permitted assigns. Nothing in this Agreement, express or implied, shall confer
on any person other than the Parties hereto, and their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement, including third party beneficiary rights.
15.    Amendments. This Agreement shall not be modified or amended except
pursuant to an instrument in writing executed and delivered on behalf of each of
the Parties.
16.    Applicable Law. This Agreement shall be governed and controlled as to
validity, enforcement, interpretation, construction, effect and in all other
respects by the internal laws of the

8

--------------------------------------------------------------------------------



State of Delaware applicable to contracts made in that state, without giving
effect to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.
17.    Waiver of Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW THE RIGHT TO TRIAL BY JURY.
18.    Consent to Jurisdiction. Each of the Parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction of any state
or federal court within the city of Wilmington, Delaware with respect to any
claim or cause of action arising under or relating to this Agreement. Each of
the Parties waives any objection based on Forum Non Conveniens and waives any
objection to venue of any action instituted hereunder.
19.    Remedies. All representations and warranties in this Agreement shall
survive the execution and delivery hereof. If any litigation is commenced by any
Party to pursue any legal or equitable right or remedy against any other Party
who has breached a representation, warranty or covenant herein, all fees, costs
and expenses, including reasonable attorneys’ fees and court costs, incurred by
the prevailing party in such litigation shall be reimbursed by the losing party;
provided, that, if a party to such litigation prevails in part, and loses in
part, the court, arbitrator or other adjudicator presiding over such litigation
or other proceeding shall award a reimbursement of the fees, costs and expenses
incurred by such party on an equitable basis.
*    *    *



9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Membership Interest
Purchase Agreement as of the date first written above.
PURCHASER:                SELLER:


SHR FPH INVESTOR, LLC            WALTON SCOTTSDALE INVESTORS VI, L.L.C.
a Delaware limited liability company        a Delaware limited liability company
                        
By: Walton Acquisition REOC Master VI, L.L.C.,
By: /s/ Jonathan P. Stanner         its sole member
Name: Jonathan P. Stanner                        
Title: Vice President, Capital Markets,
By: Walton Street Real Estate Fund VI-Q, L.P.,

& Treasurer
its managing member



By: Walton Street Managers VI, L.P.,
its general partner



By: WSC Managers VI, Inc.,
its general partner

                    


By: /s/ Justin Leonard        
Name: Justin Leonard                                            Title: Vice
President










--------------------------------------------------------------------------------




LIMITED JOINDER
Strategic Hotel Funding, L.L.C., a Delaware limited liability company
(“Strategic”), hereby joins in the execution of this Agreement for the sole
purpose of being personally liable and responsible for its obligations under
Section 7 of this Agreement, which shall survive the Closing until the second
anniversary of the Closing.


ACKNOWLEDGED AND AGREED:
STRATEGIC HOTEL FUNDING, L.L.C.


By: /s/ Jonathan P. Stanner
Name: Jonathan P. Stanner
Title: Vice President, Capital Markets & Treasurer






--------------------------------------------------------------------------------






LIMITED JOINDER
Each of Walton Street Real Estate Fund VI, L.P., a Delaware limited partnership,
Walton Street Real Estate Fund VI-Q, L.P., a Delaware limited partnership,
Walton Street Real Estate Fund VI-E, L.P., a Delaware limited partnership,
Walton Street Real Estate Investors VI, L.P., a Delaware limited partnership,
Walton Street Real Estate Partners VI, L.P., a Delaware limited partnership,
Walton Street Real Estate Partners VI-NGE, L.P., a Delaware limited partnership,
and WSC Capital Holdings VI, L.P., a Delaware limited partnership (collectively,
“Walton Street”), hereby joins in the execution of this Agreement for the sole
purpose of being personally liable and responsible for its obligations under
Section 7 of this Agreement, which shall survive the Closing until the second
anniversary of the Closing.


ACKNOWLEDGED AND AGREED:
WALTON STREET REAL ESTATE FUND VI, L.P.


By: Walton Street Managers VI, L.P.
Its: General Partner


By: WSC Managers VI, Inc.
Its: General Partner


By:
/s/ Justin Leonard

Name:
Justin Leonard

Title: Vice President




WALTON STREET REAL ESTATE FUND VI-Q, L.P.


By: Walton Street Managers VI, L.P.
Its: General Partner


By: WSC Managers VI, Inc.
Its: General Partner
 
By:
/s/ Justin Leonard

Name:
Justin Leonard

Title:
Vice President





WALTON STREET REAL ESTATE FUND VI-E, L.P.


By: Walton Street Managers VI, L.P.
Its: General Partner

 

--------------------------------------------------------------------------------








By: WSC Managers VI, Inc.
Its: General Partner


By:
/s/ Justin Leonard

Name:
Justin Leonard

Title:
Vice President



WALTON STREET REAL ESTATE INVESTORS VI, L.P.


By: Walton Street Managers VI, L.P.
Its: General Partner


By: WSC Managers VI, Inc.
Its: General Partner


By:
/s/ Justin Leonard

Name:
Justin Leonard

Title:
Vice President





WALTON STREET REAL ESTATE PARTNERS VI, L.P.


By: Walton Street Managers VI, L.P.
Its: General Partner


By: WSC Managers VI, Inc.
Its: General Partner


By:
/s/ Justin Leonard

Name:
Justin Leonard

Title:
Vice President





WALTON STREET REAL ESTATE PARTNERS VI-NGE, L.P.


By: Walton Street Managers VI, L.P.
Its: General Partner


By: WSC Managers VI, Inc.
Its: General Partner


By:
/s/ Justin Leonard

Name:
Justin Leonard


 

--------------------------------------------------------------------------------




Title:
Vice President





WSC CAPITAL HOLDINGS VI, L.P.


By: Walton Street Managers VI, L.P.
Its: General Partner


By: WSC Managers VI, Inc.
Its: General Partner


By:
/s/Justin Leonard

Name:
Justin Leonard

Title:
Vice President








 

--------------------------------------------------------------------------------






EXHIBIT A


ASSIGNMENT OF LIMITED LIABILITY COMPANY INTEREST


For good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, Walton Scottsdale Investors VI, L.L.C., a
Delaware limited liability company (the “Assignor”), hereby unconditionally and
irrevocably assigns, transfers and conveys to SHR FPH Investor, LLC, a Delaware
limited liability company (the “Assignee”), all of the Assignor’s right, title
and interest in and to Assignor’s 50% Percentage Interest (the “Assigned
Interest”) in WALTON/SHR FPH Holdings, LLC, a Delaware limited liability company
(the “Company”). Other than the representations in this Assignment, Assignor
does not make any representation or warranty with respect to the Assigned
Interest. The Assigned Interest equals all of the Assignor’s limited liability
company interest in the Company immediately prior to the execution of this
instrument.


The Assignor hereby withdraws from the Company and directs that all allocations
and distributions of profits, losses, income, cash flow, capital and other items
on account of the Assigned Interest be made to the Assignee or its designees
from and after the date hereof. The Assignor hereby appoints the Assignee as the
Assignor’s true and lawful attorney-in-fact to make, execute and deliver, in the
Assignor’s name, place and stead, any and all amendments to or restatements of
the Company’s limited liability company agreement and any other documents
currently in effect governing the Company and any other documents and
instruments that the Assignee may deem either reasonably necessary or advisable
to effect and evidence the assignment made herein. Assignor represents and
warrants to the Assignee that Assignor is the true and lawful owner of the
Assigned Interest, free and clear of all liens, claims, pledges, security
interests and other encumbrances of any kind or nature whatsoever (whether
arising by contract, operation of law or otherwise).


This Assignment is made and effective as of March 31, 2014.




WALTON SCOTTSDALE INVESTORS VI, L.L.C.
a Delaware limited liability company


By: Walton Acquisition REOC Master VI, L.L.C.,
its sole member


By: Walton Street Real Estate Fund VI-Q, L.P.,
its managing member


By: Walton Street Managers VI, L.P.,
its general partner


By: WSC Managers VI, Inc.,
its general partner
   
By: /s/ Justin Leonard
Name: Justin Leonard
Title: Vice President

 